United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 27, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-20599
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                        Plaintiff-Appellee,

                              versus

                          KENNETH O’KANE,

                       Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-03-CR-92-1
                       --------------------

Before JOLLY, DENNIS and PICKERING, Circuit Judges.

PER CURIAM:*

     Kenneth O’Kane appeals his jury convictions for four counts of

tax evasion in violation of 26 U.S.C. § 7201.    He argues that the

evidence was insufficient to support his convictions for tax

evasion for the years 1994 through 1997, that the Government did

not prove that the Internal Revenue Service made a tax assessment

or demand for the years 1994 through 1997, and that the Government

failed to prove the willfulness requirement of 26 U.S.C. § 7201.

A review of the evidence establishes that the district court’s


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 03-20599
                                    -2-

finding that O’Kane was guilty of four counts of tax evasion for

the years 1994 through 1997 is supported by “substantial evidence”

and that “any rational trier of fact could have found that the

evidence established guilt beyond a reasonable doubt.”              See United

States v. Ceballos-Torres, 218 F.3d 409, 411 (5th Cir. 2000).               The

evidence established that there were tax deficiencies for the years

1994 through 1997, that O’Kane took numerous affirmative steps to

evade or attempt to evade taxes, and that he acted willfully.

See United States v. Townsend, 31 F.3d 262, 266 (5th Cir. 1994).

     O’Kane argues that the district court erred in denying his

motion   to   quash   the   indictment   based   on   his   claim    that   the

Government withheld “notices of deficiency issued for tax periods

1994 and 1995.”   O’Kane has not established a violation of Brady v.

Maryland, 373 U.S. 83, 87 (1963) as he has not shown that the

Government withheld such notices or that the notices would have

been favorable to the defense.            See United States v. Burns,

162 F.3d 840, 851 (5th Cir. 1998).        Therefore, the district court

did not err in denying his motion to quash the indictment.

     O’Kane argues that the district court erred in denying his

motion to require the Government to show its authority to act.

Although O’Kane filed this motion in the district court, he argues

for the first time on appeal that this motion was based on his

claim that the federal income tax laws are unconstitutional.

Therefore, review is limited to plain error.          See United States v.

Olano, 507 U.S. 725, 732-34 (1993).        We have rejected on numerous
                           No. 03-20599
                                -3-

occasions attacks on the constitutionality of the federal income

tax laws.   See Stelly v. Comm’r, 761 F.2d 1113, 1115 (5th Cir.

1985).   Therefore, O’Kane has not shown that the district court’s

denial of this motion was error, plain or otherwise.   See Olano,
507 U.S. at 732-34.

     AFFIRMED.